Citation Nr: 1506245	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-04 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a January 6, 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

A review of the Veteran's claims file as well as electronic folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA compensation examination for rating purposes regarding his bilateral hearing loss was performed in July 2010.  In December 2013 the Veteran testified before the Board that his symptoms of hearing loss have gotten worse since his July 2010 examination.  Given that the Veteran's last examination was over four years ago, the Veteran must be provided a new VA examination to determine the current severity of his bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The most recent VA treatment records in the virtual claims file are dated from October 2012.  The Veteran's more recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all the Veteran's VA treatment records dated from October 2012 to present.

2. Request that the Veteran provide the names and addresses of all medical providers who have records regarding his treatment for his bilateral hearing loss which have not already been associated with the claims file.  After the Veteran has signed any appropriate releases, obtain and associate with the claims file all of the Veteran's treatment records.  All attempts to procure records should be documented in the file.  If any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative, if any, should be notified of unsuccessful efforts to procure records in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3. When paragraphs 1 and 2 above have been accomplished, schedule the Veteran for a VA audiology examination.  All required testing must be accomplished, to include reporting of current audiometric findings and Maryland CNC testing.  The examiner must fully describe the extent of the Veteran's current bilateral hearing loss, to include discussion of the impact of such on his daily life.  

4. Then readjudicate the Veteran's bilateral hearing loss increased rating claim after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




